 308DECISIONSOF NATIONALLABOR RELATIONS BOARDButlerManufacturing Company, EmployerandButlerIndependentUnion,Petitioner.Case10-RC-7107September 1, 1967DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer H. CarltonBryan, Jr. A brief was filed by the Intervenor,Shopmen's Local Union No. 539 of the Interna-tional Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO. IPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, the Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Intervenor contends that the Petitionerisnot a labor organization within the meaning ofSection 2(5) of the Act.2 It specifically alleges thatthe entity called the Butler Independent Union hasnever actually come into existence and that thePetitioner does not have the requisite intent andpurpose of representing the Employer's employeesfor purposes of collective bargaining. It points outthat the Petitioner does not have a constitution orbylaws, and collects no dues or initiation fees.Despite this lack of formality in its structure, it maystillbe a labor organization within the broad mean-ing given that phrase in Section 2(5).3 During theLocal No 539 was permitted to intervene, without objection, on thebasis of its current contractual interest in the employees involved herein'Although the parties did not stipulate that the Intervenor is a labor or-ganization within the meaning of the Act, it is clear that it meets the statu-tory definition, as it has been bargaining with the Employer on behalf ofthe employees involved herein concerning wages, hours, and other work-ing conditions and admits employees to membershipSee. e g .Stewart Die Casting Division (Bridgeport) of StewartWarner Corporation,123 N LRB 4474 Iowa Packing Company,125 NLRB 1408.fn 3Cf.Hughes Tool Company,147 N LRB 1573167 NLRB No. 39hearing herein, the chairman of the organizing com-mittee testified unequivocally that the Petitioner ad-mits employees to membership, it was establishedfor the purpose of representing the employeesherein, and it intends to do so if certified. Ac-cordingly, we find it is a labor organization withinthe meaning of Section 2(5) of the Act.4The Intervenor contends further that the Peti-tioner does not intend to fulfill its bargaining obliga-tion if certified, but to affiliate with another labororganization immediately after certification. How-ever, it would be premature and inappropriate atthis time to consider the possibility suggested by theIntervenor that this still uncertified independentunion would affiliate with another labor organiza-tion if it should win an election. Correlative to theBoard's power to certify labor organizations pur-suant to Section 9(c) of the Act is its authority topolice its certification.--, Further, if after certificationthere is a movement for affiliation with anotherlabororganization,theBoard has providedprocedures through which to test the propriety ofsuch an affiliation.63.A question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.As stipulated by the parties, the following em-ployees of the Employer constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employeesemployed at the Company's Birmingham,Alabama, plants but excluding superintend-ents,assistantsuperintendents,generalforemen, foremen, assistant foremen, super-visors, guards, office janitors, time keepers,time clerks, clerks, office employees, sales orservice representatives,engineers,draftsmen,nurses and inspectors, and employees engagedin erection or construction work.[Direction of Election? omitted from publica-tion. ]See. e g .MinnesotaMining and Manufacturing Company,144NLRB 4197An election eligibilitylist, containing the names andaddresses of allthe eligible voters, must be filed by the Employer with theRegionalDirector forRegion 10 within7 days after the date ofthisDecision andDirection of Election. The Regional Director shall make thelist availableto all parties to the election. No extension of time to file this listshall begranted bythe Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filedExcelsior UnderwearInc.,156NLRB 1236